AO 91 (Rev. 11/11) Criminal Complaint


                                     UNITED STATES DISTRICT COURT
                                                              for the
                                               Middle District
                                               __________      of North
                                                           District     Carolina
                                                                    of __________
                                                                                                                      FILED
                                                                                                              in the Middle District of
                  United States of America                       )                                                 North Carolina
                             v.                                  )                                               May 21,16,
                                                                                                                December  2020
                                                                                                                            2020
                                                                 )      Case No.0-                        3:59 pm
                                                                                                                    2:29 pm
          CHAKERA ALEXANDRIA MANGUM
                                                                 )                                            Clerk, US District Court
                                                                                                                 By: __________
                                                                                                                         KM
                                                                                                                          dmk
                                                                 )
                                                                 )
                                                                 )
                          Defendant(s)


                                               CRIMINAL COMPLAINT
          I, the complainant in this case, state that the following is true to the best of my knowledge and belief.
On or about the date(s) of               November 15, 2020              in the county of               Durham                         in the
        Middle         District of       North Carolina      , the defendant(s) violated:

            Code Section                                                   Offense Description
 18 U.S.C. § 1001(a)(2)                      False Statement




          This criminal complaint is based on these facts:
 See attached Affidavit of FBI Special Agent Shaylin Laure




          ✔ Continued on the attached sheet.
          u

                                                                                              /s/ Shaylin Laure
                                                                                            Complainant’s signature
2QWKLVGD\WKHDSSOLFDQWDSSHDUHGEHIRUHPHYLDUHOLDEOH
HOHFWURQLFPHDQVWKDWLVE\WHOHSKRQHZDVSODFHGXQGHU                           Shaylin Laure, FBI Special Agent
RDWKDQGDWWHVWHGWRWKHFRQWHQWVRIWKLV&ULPLQDO                                         Printed name and title
&RPSODLQWDQGDWWDFKHGDIILGDYLWLQDFFRUGDQFHZLWKWKH
UHTXLUHPHQWVRI)HG5&ULP3


Date:     SP
                                                                                               Judge’s signature

City and state:                   Durham, North Carolina                         Joe L. Webster, U.S. Magistrate Judge
                                                                                             Printed name and title




                     Case 1:20-mj-00367-JLW Document 1 Filed 12/16/20 Page 1 of 21
           AFFIDAVIT IN SUPPORT OF A CRIMINAL COMPLAINT

      I, Shaylin Laure, a Special Agent with the Federal Bureau of

Investigation, being duly sworn, hereby depose and state as follows:

                              Affiant Background

      1.     I am a Special Agent for the Department of Justice, Federal

Bureau of Investigation (DOJ/FBI). Thus, I am a “Federal Law Enforcement

Officer” within the meaning of Federal Rule of Criminal Procedure 41(a)(2)(C),

that is, a government agent engaged in enforcing the criminal laws and duly

authorized by the Attorney General. As such, I am empowered to conduct

investigations of, and to make arrests for, violations of federal law.

      2.     I am currently assigned to the Raleigh/Durham Safe Streets Task

Force (RDSSTF) of the Charlotte field office. As part of my duties, I am

responsible for the investigation of violations of Federal laws, including those

pertaining to violent street gangs and narcotics distribution. Prior to my

employment with the FBI, I worked as a deputy for the Kent County Sheriff’s

Office in Grand Rapids, Michigan from 2014 through 2019. Since December 6,

2019, I have conducted and participated in investigations involving physical

surveillance, the execution of search warrants and the execution of arrest

warrants. These investigations have led to multiple arrests of individuals

involved in illegal activity, firearms violations, and criminal street gangs in

Durham, North Carolina.


                                        1



        Case 1:20-mj-00367-JLW Document 1 Filed 12/16/20 Page 2 of 21
                                  Introduction

      3.    This affidavit is made in support of a complaint against CHAKERA

ALEXANDRIA MANGUM (hereinafter “MANGUM”) of Durham, North

Carolina, charging that on November 15, 2020, MANGUM committed the

following federal offense: false statement, in violation of Title 18, United States

Code, Section 1001(a)(2).

                       Background of Gang Investigation

      4.    The RDSSTF is currently investigating the violent non-traditional

neighborhood-based criminal enterprise (gang) known as the “O-Block,” and

its affiliates, known as “8AM,” the Southside Nine Trey Gangster (NTG)

Bloods, and the Bentwood NTG Bloods, which are responsible for a significant

portion of the violent crime in the Durham, North Carolina area. O-Block

members and their affiliates are also involved in firearms violations and drug

distribution activities.

      5.    O-Block was formed in a Durham public housing complex adjacent

to a Food Lion store (colloquially dubbed “FL”) after the August 2017 shooting

death of Kyle Fisher, also known as “O,” in order to retaliate against the Eight

Trey Gangster (ETG) Crips affiliated with the Oxford Manor public housing

complex, (commonly referred to as “Braggtown” and “Bragg”) who were

suspected of murdering Fisher. Since Fisher’s death, the Braggtown ETG Crips




                                        2



        Case 1:20-mj-00367-JLW Document 1 Filed 12/16/20 Page 3 of 21
have been involved in a violent feud with O-Block, resulting in numerous

shootings and homicides.

 Identification of O-Block Gang Member Jerry Harris, also known as “JRocc”

      6.    I am familiar with JERRY LAMONT HARRIS, also known as

JROCC, date of birth October 16, 1994 (hereinafter HARRIS). Law

enforcement databases show that he is an O-Block gang member and has been

identified as a suspect in gang-related shootings that occurred in 2020 in

Durham, North Carolina. HARRIS was also convicted on January 26, 2017, in

the United States District Court for the Middle District of North Carolina, of

felon in possession of a firearm, and sentenced to a custodial term of forty-eight

months.

      7.    On April 18, 2020, HARRIS appeared in a video posted to the

Instagram account “drizzy_fuckitup,” associated with O-Block gang member

Deondre Myers, also known as “Dre,” also known as “Drizzy.” This video

showed several O-Block and 8AM gang members, including HARRIS, in a

parking lot. Myers identified the gathered gang members as shooters during

the video. Myers stated, “Yo a whole lotta gang shit man. Whole lot of 8

[referring to 8AM, which is an affiliate of O-Block], O [O-Block] shit man. Top

shots and gun gottas bitch. Somebody might die today.” As the video ended,

someone was heard in the background stating, “Delete that shit, bro.” Law

enforcement saw this video.


                                        3



        Case 1:20-mj-00367-JLW Document 1 Filed 12/16/20 Page 4 of 21
                     An Off-Duty Sheriff’s Deputy is Shot

      8.    On November 14, 2020, at approximately 10:15 a.m., a deputy with

the Durham County Sheriff’s Office (DCSO) (hereinafter referred to as the

“victim”) was driving his personal vehicle west on Highway 98 in Durham. He

stopped at the traffic light at Highway 98 and North Mineral Springs Road.

      9.    While parked at the intersection, a white Hyundai Sonata pulled

up to the left (driver’s side) of the victim’s vehicle. The front passenger side

window of the Hyundai was lowered and, when the light turned green, the

Sonata’s front passenger began to shoot at the victim. The victim turned north

on Mineral Springs Road to avoid the gunfire, while the suspect vehicle

proceeded west on Highway 98. This assault was captured on the security

camera systems of several local businesses.

      10.   The victim, having distanced himself from the scene, contacted 911

and reported that he had been shot. The victim was transported to the hospital

with a bullet wound to his shoulder.

      11.   The crime scene was processed and two 9mm spent shell casings

were recovered from the intersection.

                      The Suspect Vehicle is Recovered

      12.   At approximately 3:20 p.m. that same day, a white Hyundai

Sonata, North Carolina registration HHW6576, was located at the dead end of

Contravest Parkway in Durham. The vehicle was abandoned at the end of the


                                        4



       Case 1:20-mj-00367-JLW Document 1 Filed 12/16/20 Page 5 of 21
road with a bullet hole in the front passenger side door. The bullet hole damage

in the passenger door indicated that the projectile had been fired from inside

of the vehicle with the round exiting out of the passenger door. This vehicle

matched the description of the suspect vehicle, as seen in the surveillance

videos. Law enforcement searched the vehicle and recovered two .40 caliber

spent shell casings in the windshield by the wipers and one .40 caliber spent

shell casing inside of the vehicle. Forensic examiners recovered fingerprints

from inside of the car.

      13.   Fingerprint examination revealed that of the prints recovered

from the Hyundai, certain prints matched those on record for HARRIS; the

remainder could not be identified by the latent print examiner.

            Harris is Identified as the Driver of the Suspect Vehicle

      14.   Law enforcement learned that the white Hyundai Sonata, North

Carolina registration HHW6576, was registered to a family member of

HARRIS, hereinafter referred to as D.H. Investigators contacted a family

member of D.H., who provided D.H.’s telephone number. The family member

explained that D.H. was the owner of the white Hyundai Sonata, but HARRIS

was the operator of it.

      15.   Investigators later interviewed D.H., who admitted that she

provided her vehicle to HARRIS and that he told her that he shot the victim.

Specifically, HARRIS told D.H. that he shot the deputy, but explained that he


                                       5



        Case 1:20-mj-00367-JLW Document 1 Filed 12/16/20 Page 6 of 21
was not targeting him. He thought the victim was a rival gang member he was

“beefing” (feuding) with.

      16.    On November 14, 2020, a pen register was authorized in the

Superior Court of Durham County on telephone number xxx-xxx-6348,

associated with HARRIS.1

      17.    Through forensic examination of the pen register data for

HARRIS’s telephone number, agents determined that the cellular phone was

utilizing the cellular tower that provided service to the area of the shooting at

the time of the incident.

      18.    Agents further determined that HARRIS was associated with

CHAKERA ALEXANDRIA MANGUM, who resides at 2812 Sagebrush Lane,

Durham, North Carolina. A review of law enforcement databases revealed that

MANGUM had a Dodge Challenger, North Carolina registration HKV2420,

registered2 to her at this same address.




1 HARRIS published this telephone number on social media to several associates.
Additionally, HARRIS, who is currently on federal supervised release, provided this
telephone number to his supervising federal probation officer. Agents confirmed that
the probation officer communicated with HARRIS using this telephone number.
2 On October 30, 2020, the Durham Police Department saw a Dodge Challenger
leaving a gas station at a high rate of speed and driving erratically. The officer
stopped the Challenger, and the driver, identified as J.H., explained to the officer that
he was at the store and a rival gang member looked like he was pulling a gun on him.




                                           6



        Case 1:20-mj-00367-JLW Document 1 Filed 12/16/20 Page 7 of 21
                 Harris’s Use of Mangum’s Dodge Challenger

      19.   On November 14, 2020, while conducting surveillance at 2812

Sagebrush Lane, investigators saw a dark blue Dodge Challenger driving

erratically through the adjacent neighborhood. Court-authorized geolocation

data provided by AT&T indicated that HARRIS’s cellular phone was in this

neighborhood at the time investigators saw the Challenger. Investigators

caught up to the vehicle as it fled the area and verified the registration of

HKV2420 (registered to MANGUM). Investigators activated emergency lights

and siren and attempted to stop the vehicle. The Challenger fled at a high rate

of speed on Miami Boulevard and began driving on the wrong side of the road,

turning left onto Angier Avenue. While driving down Angier Avenue, the driver

of the Challenger turned his lights off and continued to flee with no headlights.

Pursuing investigators lost the Challenger after it turned off of Angier Avenue.

      20.   Immediately following the chase of the Dodge Challenger, at

approximately 10:18 p.m., HARRIS stopped utilizing telephone number xxx-

xxx-6348. Based on training, knowledge, and experience, I believe that



In fear for his life, he jumped into the suspect’s running car to flee. The officer
returned to the convenience store and made contact with MANGUM. She explained
that the Challenger belonged to her and that she was with her boyfriend (later
determined to be HARRIS). HARRIS had fled the scene and was never interviewed
by officers. MANGUM would not provide officers with the name of her boyfriend. The
vehicle was returned to MANGUM.




                                        7



        Case 1:20-mj-00367-JLW Document 1 Filed 12/16/20 Page 8 of 21
HARRIS was in the Dodge Challenger. Specifically, based on my prior

experience investigating gang-related activity, I believe that HARRIS stopped

using his cell phone because he correctly assumed that law enforcement was

using it to track his location and that this is how they found him in the

neighborhood immediately prior to the chase.

                       Investigators Question Mangum

      21.   On November 14, 2020, immediately following the chase of

MANGUM’s Dodge Challenger, investigators went to 2812 Sagebrush Lane

and made contact with MANGUM. Investigators questioned MANGUM about

her Dodge Challenger. She explained that her vehicle was currently at a repair

shop on Cheek Road and that the only key for the vehicle was with the

mechanics.3 MANGUM could not provide the name of the repair shop or the

name of the mechanic who was supposedly working on her vehicle. During this

interaction, Task Force Officer (TFO) Gryder warned MANGUM that lying to

federal agents during the course of an investigation is a crime. Mangum replied

that she understood that it was a crime. TFO Goodwin and Special Agent

Harris were present during this conversation and witnessed MANGUM

acknowledge this admonishment. MANGUM said she did not know where



3 In the next interview conducted by agents, MANGUM admitted that this was not
true.




                                      8



       Case 1:20-mj-00367-JLW Document 1 Filed 12/16/20 Page 9 of 21
HARRIS was. Agents then advised MANGUM that they were just in a chase

with her Dodge Challenger. They asked again if anyone else had access to the

keys to her vehicle. MANGUM again stated that the vehicle was at a repair

shop on Cheek Road and that no other key existed.

      Identification of Armand Lewis-Langston, also known as “Mondo”

      22.   On November 15, 2020, investigators (including myself) returned

to 2812 Sagebrush Lane to speak with MANGUM. She consented to be

transported to the Durham County Sheriff’s Office for an interview. The

interview began at approximately 2:00 p.m. and was recorded. MANGUM was

advised several times that she was not under arrest and that she was free to

leave at any time. At the beginning of the interview, TFO Gryder stated,

“Before we go on, I just want to remind you of what we spoke about last night.

As you’re speaking to a Federal agent about an investigation, it’s illegal to lie,

so I just want to get that out beforehand.” MANGUM nodded in

acknowledgement to the admonishment. She admitted at that point that she

was not truthful with agents the previous night. MANGUM stated, “‘Cause

last night, I am going to admit I was not completely honest as far as my car

being on Cheek Road.” TFO Gryder admonished her again and stated, “Like

we spoke about last night, it’s illegal to lie to us. Please don’t do that because

we’re having a great conversation.”




                                        9



       Case 1:20-mj-00367-JLW Document 1 Filed 12/16/20 Page 10 of 21
      23.   MANGUM then told investigators that on the evening of

November 14, 2020, she was supposed to go pick up her car (Challenger) keys.

Her boyfriend, HARRIS, told her to meet “Mondo” (known to investigators as

ARMAND SAQUAN SUFYAN LEWIS-LANGSTON) to get her car keys. When

asked for her boyfriend’s name, she stated, “Jared.” She claimed to not know

his (HARRIS’s) name and stated, “I really didn’t even ask him his government

name.”4 MANGUM stated that before she picked up LEWIS-LANGSTON, she

dropped HARRIS off at Southpoint Mall in Durham.

      24.   MANGUM explained that she then met LEWIS-LANGSTON and

he followed her back to the house on November 14, 2020. While driving her

Challenger, LEWIS-LANGSTON saw unmarked law enforcement vehicles and

fled. (This would have occurred shortly before 10:18 p.m.) MANGUM insisted

that LEWIS-LANGSTON was the only person in the Challenger and HARRIS

was not in the car.




4When agents arrived at her residence that day, they had seen a dry-erase board in
the garage with writing on it; they photographed the board. The board read, “100%
Loyal to the ones Loyal to you … Chakera Mangum ... Jerry Harris aka Jrocc … Love
you more and more every day.” Based on information described above, MANGUM
was aware of HARRIS’s first and last name, as well as his nickname, at the time of
the agents’ questions.




                                       10



       Case 1:20-mj-00367-JLW Document 1 Filed 12/16/20 Page 11 of 21
      25.   MANGUM further said that she when she spoke to HARRIS the

next day (November 15), she told him, “‘You know Mondo [LEWIS-

LANGSTON] had my car [Dodge Challenger] last night and sent the police on

a high-speed chase,’ and he [HARRIS] was like, ‘Don’t worry about that

gangbang bullshit.’ I said, ‘What do you mean? That’s my car’ … and I was like,

‘I have to go to work tomorrow, so you need to be contacting MONDO to get me

my car.’” I then asked MANGUM, “Have you heard anything about your car

since?” MANGUM replied, “No.”

      26.   At the end of the interview with MANGUM, TFO Gryder and I

walked outside with her so that she could smoke a cigarette while she waited

for her father to pick her up. As MANGUM smoked, TFO Gryder asked her

several more times if she knew where HARRIS might be or where he had left

her vehicle. MANGUM stated each time that she did not know.

      27.   After the interview, MANGUM consented in writing to an

extraction of the contents of her cell phone.




                                       11



       Case 1:20-mj-00367-JLW Document 1 Filed 12/16/20 Page 12 of 21
The FBI Analyzes Cellular Location Data from Harris, Lewis-Langston, and

                       Mangum’s Cell Phone Numbers

      28.   On November 16, 2020, investigators determined that LEWIS-

LANGSTON was using phone number xxx-xxx-3071. This was the same

telephone number that LEWIS-LANGSTON provided to his supervising

federal probation officer. A pen register was authorized on telephone number

xxx-xxx-3071, service provider T-Mobile, later that day.

      29.   On December 11, 2020, agents contacted FBI TFO Heinrich, a

member of the FBI’s Cellular Analysis Survey Team and an expert in cellular

analysis. They requested that TFO Heinrich analyze cellular telephone data

associated with the telephone numbers of HARRIS, LEWIS-LANGSTON, and

MANGUM. Agents provided pertinent locations and times to TFO Heinrich to

conduct the analysis. Based on his analysis of the cellular data, Heinrich

determined:

            a. On November 14, 2020, LEWIS-LANGSTON’s cellular phone

               was in the vicinity of Airport Boulevard and Interstate 40 from

               8:07 p.m. through 10:28 p.m., and not in the vicinity of where

               the high-speed chase occurred, which concluded shortly before

               10:18 p.m.

            b. HARRIS’s and MANGUM’s cellular phones were in the same

               vicinity the night of November 14, 2020, up to the point at which


                                      12



       Case 1:20-mj-00367-JLW Document 1 Filed 12/16/20 Page 13 of 21
                   agents chased the Challenger, shortly before 10:18 p.m. Their

                   cellular phones were not in the vicinity of Southpoint Mall.

              Investigators Review the Contents of Mangum’s Cell Phone

        30.     Investigators performed an extraction of MANGUM’s cellular

phone. There, they recovered messages indicating that MANGUM, in an

attempt to make contact with HARRIS after the high-speed chase, was

speaking with another gang member known to investigators as JOEY BEST,5

also known as “JOE BLOW.” A review of cellular records from both phone

numbers belonging to BEST indicated that after the shooting of the deputy,

and the chase of the Challenger later that night, HARRIS’s cellular phone was

in the same vicinity as BEST’s cellular phone.

        31.     Further, on November 15, 2020, at approximately 4:29 a.m.,

MANGUM sent an instant message from her Instagram account 6 to BEST’s

Instagram account, 7 writing, “Just let me know my son good.” Based on

training, knowledge, and experience, I believe that MANGUM was attempting




5 On November 16, 2020, a confidential informant (CI) provided the telephone
number xxx-xxx-8175 for BEST. The CI had recently communicated with BEST at
that number. Call detail records also linked that number with known associates of
BEST. A pen register was authorized on the telephone number that same day.
6   MANGUM’s Instagram account was identified as caramel_shoota.
7   BEST’s Instagram account was identified as blow_4200.




                                          13



         Case 1:20-mj-00367-JLW Document 1 Filed 12/16/20 Page 14 of 21
to communicate with BEST about HARRIS because MANGUM knew, or

assumed, that they were together. At approximately 5:03 a.m., MANGUM

viewed the online article entitled “Durham investigators release photos of car

used in drive-by shooting of off-duty deputy,” posted by WRAL.com.

        32.    At approximately 5:20 a.m., MANGUM sent an instant message to

HARRIS’s Instagram account, 8 writing, “Hit me bae,” to which he never

replied. Just fifteen minutes later, MANGUM sent an instant message to

BEST with her cellular phone number. Four minutes later, MANGUM received

a FaceTime call from xxx-xxx-8175, which belonged to BEST. The call lasted

approximately five minutes and eleven seconds. MANGUM then immediately

created a contact for telephone number xxx-xxx-8175.

        33.    At 5:49 a.m., MANGUM received a FaceTime call from BEST’s

telephone number. The call lasted approximately four minutes and eight

seconds. Based on training, knowledge, and experience, I believe that the

above-documented evidence, obtained from MANGUM’s cellular phone

extraction, indicates that she was in communication with HARRIS through

BEST’s telephone. HARRIS was not utilizing his own cellular phone after the

agents chased him the night of November 14, 2020. Further, as described infra,




8   HARRIS’s Instagram account was identified as jrocc_flp.




                                          14



          Case 1:20-mj-00367-JLW Document 1 Filed 12/16/20 Page 15 of 21
MANGUM was aware of the location of her Dodge Challenger after

communicating with BEST’s telephone number.

Mangum’s Cell Phone Extraction Demonstrates She Knew the Location of the

                              Dodge Challenger

     34.   On November 15, 2020, at approximately 8:13 a.m., MANGUM

sent three attachments from her Instagram account to BEST’s. A few minutes

later, MANGUM received an Instagram message from BEST. Then, beginning

at 8:55 a.m., MANGUM began a text message conversation with her father,

Johnny Mangum,9 as reflected below:

           a. 8:55 a.m.: MANGUM – “U up?”

           b. 9:00 a.m.: Johnny – “Yes”

           c. 9:01 a.m.: MANGUM – “I want to go get my car.”

           d. 9:04 a.m.: MANGUM – “It’s parked by wall town with the keys

              in it.”

           e. 9:10 a.m.: MANGUM – “U gon take me to get it?”

Then, at 9:13 a.m., MANGUM placed an outgoing call to Johnny lasting nine

minutes and thirty seconds.




9 Johnny Mangum’s telephone number was identified as xxx-xxx-2596. Johnny
Mangum provided this telephone number to law enforcement during the course of
this investigation.




                                      15



       Case 1:20-mj-00367-JLW Document 1 Filed 12/16/20 Page 16 of 21
      35.   Based on my training, knowledge, and experience, I believe that

through her communication with BEST’s phone and Instagram account on the

morning of November 15, 2020, MANGUM learned the location of the Dodge

Challenger. Minutes after learning the location of her car, MANGUM reached

out to her father through text message and asked him to take her to pick up

her car from the same area investigators later recovered the car (further

described infra).

      36.   Additionally, on November 15, 2020, at approximately 11:09 a.m.,

MANGUM received a text message from a contact saved as “Juno,” which read,

“You got ur car?” MANGUM replied, “No I don’t have it its parked in the cut,”

further showing her knowledge of the location of her car.

      37.   Based   on   the   above-mentioned    evidence,   obtained   from

MANGUM’s cell phone extraction, MANGUM knew where her Dodge

Challenger was located, as early as 8:00 a.m. on November 15, 2020. However,

later that same day, when asked multiple times by TFO Gryder if she knew

where HARRIS might be or where he had left her vehicle, MANGUM said she

did not know.




                                      16



       Case 1:20-mj-00367-JLW Document 1 Filed 12/16/20 Page 17 of 21
Investigators Find the Dodge Challenger, Which Contains Material Evidence

                                  of the Shooting

        38.   On November 16, 2020, at approximately 6:39 p.m., officers with

the Durham Police Department found the 2012 Dodge Challenger SXT, bearing

North Carolina registration HKV2420, registered to MANGUM, abandoned on

the 1500 block of Edgewater Street. 10 Investigators interviewed multiple

residents, all of whom saw the vehicle running and abandoned on Sunday,

November 15, 2020. A resident in the 1200 block of Berkeley Street provided

investigators with Ring Doorbell camera video that documented the Dodge

Challenger driving by the residence at 10:15 p.m. on Saturday, November 14,

2020.

        39.   On November 18, 2020, DCSO deputies executed a search warrant

on the Dodge Challenger and recovered the following:

              a. Paperwork with the name “JERRY HARRIS, Jr.” found in the

                 glove compartment box;

              b. One .40 caliber shell casing, found on the driver side floorboard;

              c. One .40 caliber shell casing, found on the right rear side;



10The area mentioned in MANGUM’s instant message at 9:04 am, “Wall Town,”
describes a location in Durham, North Carolina, that encompasses an area close to
Duke University's East Campus and neighboring Northgate Mall. The 1500 block of
Edgewater Lane falls within the “Wall Town” area.




                                         17



         Case 1:20-mj-00367-JLW Document 1 Filed 12/16/20 Page 18 of 21
              d. One .40 caliber shell casing, found on left rear seat; and

              e. Numerous touch DNA samples, fingerprints, and one hair

                 sample.

                                    Conclusion

      40.     Agents with the FBI had reason to believe that the shooting that

took place on November 14, 2020 was gang-related and committed by a felon,

thereby implicating numerous federal crimes, including 18 U.S.C. § 1959,

violent crime in aid of racketeering and 18 U.S.C. § 922(g)(1), felon in

possession of a firearm.

      41.     And, after being advised of the penalties of lying to federal agents

regarding this ongoing investigation, MANGUM made the following false

statements:

              a. On November 14, 2020, she stated that her Dodge Challenger

                 was at an unknown mechanic’s shop on Cheek Road, when she

                 well knew it was not;

              b. On November 15, 2020, she stated that HARRIS had been

                 dropped off vicinity of Southpoint Mall when the Dodge

                 Challenger got into a high-speed chase with investigators, when

                 she well knew he was not, as evidenced by the fact that both

                 hers and HARRIS’s cell phones were together and not in that

                 vicinity immediately prior to that time; and


                                         18



       Case 1:20-mj-00367-JLW Document 1 Filed 12/16/20 Page 19 of 21
    c. On November 15, 2020, she stated that she did not know the

       whereabouts of her Dodge Challenger, when she well did know,

       as evidenced by the text messages she sent her father earlier

       that morning identifying its specific location.




                              19



Case 1:20-mj-00367-JLW Document 1 Filed 12/16/20 Page 20 of 21
      42.     Based on the facts set forth above, I respectfully submit that there

is probable cause to believe that on or about November 15, 2020, in Durham

County, CHAKERA ALEXANDRIA MANGUM, in a matter within the

jurisdiction of the FBI, an agency within the United States Department of

Justice, a department of the executive branch of the United States, did

knowingly and willfully make a materially false, fictitious, and fraudulent

statement and representation, that is, she represented to a Task Force Officer

and a Special Agent with the FBI that she did not know the location of evidence

material to an ongoing investigation, when she then and there well knew the

location of that evidence, in violation of Title 18, United States Code, Section

1001(a)(2).

                                      Respectfully submitted,

                                      /s/ Shaylin Laure

                                      Federal Bureau of Investigation
                                      United States Department of Justice


Dated: December 16,2020 3:05pm

Pursuant to Rule 4.1 of the Federal Rules of Criminal Procedure, the affiant
appeared before me via reliable electronic means (telephone), was placed under
oath, and attested to the contents of this written affidavit.


____
   _______________________
_________________________________
Joe L
J   L. W
       Webster
         b t
United States Magistrate Judge
Middle District of North Carolina


                                        20



       Case 1:20-mj-00367-JLW Document 1 Filed 12/16/20 Page 21 of 21
